UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 12-1744


In Re:   BILLY RAY MCKOY,

                Petitioner.




                 On Petition for Writ of Mandamus.
                         (5:12-hc-02020-D)


Submitted:   August 9, 2012                 Decided:   August 23, 2012


Before MOTZ, KING, and AGEE, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Billy Ray McKoy, Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Billy   Ray   McKoy    petitions       for     a    writ    of    mandamus,

alleging the district court has unduly delayed acting on his

habeas petition.       He seeks an order from this court directing

the   district   court   to   act.       Although    we       find    that    mandamus

relief is not warranted because the delay is not unreasonable,

we deny the mandamus petition without prejudice to the filing of

another mandamus petition if the district court does not act

expeditiously.     We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials

before   the   court   and    argument    would     not       aid    the    decisional

process.

                                                                     PETITION DENIED




                                     2